COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Trenton Garrett v. Texas 18th U.S. District Representative Sheila
                          Jackson Lee

Appellate case number:    01-21-00498-CV

Trial court case number: 1173525

Trial court:              County Civil Court at Law No. 1 of Harris County

Date motion filed:        December 3, 2021

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ___/s/ Julie Countiss_________
                   Acting for the Court

Panel consists of: Justices Hightower, Countiss, and Guerra.

Date: ____January 6, 2022___